VAN BRUNT, P. J.
I concur. It is evident that the statute did not intend that a person receiving stock in payment for property conveyed to a corporation in good faith should be held liable because *1034of the failure of other stockholders to pay for the stock taken by them. The statute (Laws 1848, c. 40) expressly provides that such stock shall be full paid, and not liable to any further calls, nor shall the holders thereof be liable for any other payments under the provisions of section 10 of said act; section 10 being the section under which liability for failure to file certificate, etc., can be predicated.